Citation Nr: 1023140	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  08-19 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability as secondary to service-connected disabilities.  

2.  Entitlement to service connection for a left knee 
disability as secondary to service-connected disabilities.  

3.  Entitlement to service connection for a left hip 
disability, to include as secondary to service-connected 
disabilities.  

4.  Entitlement to service connection for a low back 
disability, to include as secondary to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1977 to June 1980.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from an August 2006 
rating decision of the Portland, Oregon Department of 
Veterans Affairs (VA) Regional Office (RO).  

An unappealed June 2004 rating decision had denied direct 
service connection for right and left knee disabilities.  The 
current claim pertaining to such disabilities is strictly one 
of secondary service connection, and this matter was not 
previously adjudicated.  Consequently, these are new claims, 
and not claims to reopen.  

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The Veteran seeks service connection for bilateral knee, left 
hip and low back disabilities, primarily as secondary to his 
service-connected disabilities, which include residuals of 
right and left ankle sprains with degenerative arthritis and 
bilateral pes planus.  The record includes a report of a July 
2006 VA examination which includes an opinion that it was not 
likely that the low back, left hip, or knee disabilities were 
secondary to the service-connected ankle conditions.  
However, the examination report also notes that, with 
repetitive activity, the Veteran was likely to have flare-ups 
that would include worsening pain in the lumbar spine, left 
hip and bilateral knees.  The examiner did not specifically 
address whether the service connected ankle disabilities 
aggravate the disorders for which service connection is 
sought, and did not opine whether or not low back, left hip, 
or knee disabilities could have been caused or aggravated by 
the Veteran's service-connected pes planus.  (Notably, 
service connection for pes planus was awarded by a 
subsequent, June 2008, rating decision.)  Consequently, the 
medical opinion evidence in these matters is inadequate, and 
development to secure further medical opinions is necessary.  

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for the 
Veteran to be afforded an orthopedic 
examination to determine whether his 
right or left knee disabilities, left 
hip disability, or low back disability 
was either caused or aggravated by his 
service-connected bilateral ankle 
disabilities or pes planus.  The 
Veteran's claims file must be reviewed 
by the examiner in conjunction with the 
examination.  Based on review of 
pertinent medical history and 
examination of the Veteran, the 
examiner should provide opinions 
responding to the following:

(a) Is it at least as likely as not (50 
percent or better probability) that the 
Veteran's right or left knee 
disability, left hip disability, or low 
back disability was caused or 
aggravated (i.e., chronically worsened) 
by his service-connected bilateral 
ankle disabilities or bilateral pes 
planus?  .

(b) If it is determined that any of the 
disabilities for which service 
connection is claimed was not caused, 
but was aggravated, by the Veteran's 
service-connected disabilities, the 
examiner should further specify, to the 
extent possible, the degree of 
disability (in terms of pathology 
and/or impairment) that is due to such 
aggravation.

The examiner must explain the rationale 
for all opinions.

2. The RO should then readjudicate the 
Veteran's claims seeking service 
connection.  If they remain denied, the 
Veteran and his representative should 
be furnished an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond.  
The case should then be returned to the 
Board for further review.  


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

